              Case 1:20-cv-01043-NONE-EPG Document 7 Filed 09/08/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       KENYON D. BROWN,                                           Case No. 1:20-cv-01043-EPG-HC

12                        Petitioner,                               FINDINGS AND RECOMMENDATION
                                                                    RECOMMENDING DISMISSAL OF
13               v.                                                 PETITION FOR WRIT OF HABEAS
                                                                    CORPUS
14       NORTH KERN STATE PRISON WARDEN,
                                                                    ORDER DIRECTING CLERK OF COURT
15                        Respondent.                               TO ASSIGN DISTRICT JUDGE AND SEND
                                                                    PETITIONER A PRISONER CIVIL RIGHTS
16                                                                  COMPLAINT FORM

17

18              Petitioner Kenyon D. Brown is a state prisoner proceeding pro se with a petition for writ

19 of habeas corpus pursuant to 28 U.S.C. § 2254. Therein, Petitioner seeks “a federal injunction
20 and a stay on [Petitioner’s] state criminal proceedings due to living in cruel and unusual

21 punishment corona virus overcrowding.” (ECF No. 1 at 6). Based on abstention principles, the
                                                           1


22 undersigned recommends declining to intervene in the state proceedings and dismissal of the

23 petition without prejudice.

24                                                             I.
25                                                   BACKGROUND
26              Petitioner is currently confined at North Kern State Prison. (ECF No. 1 at 2). Petitioner is

27 serving sentences imposed by the San Bernardino County Superior Court for convictions of

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
            Case 1:20-cv-01043-NONE-EPG Document 7 Filed 09/08/20 Page 2 of 4


 1 second-degree robbery (Case No. FWV18004486) and cruelty to an animal (Case No.

 2 FSB17001255). (ECF No. 1 at 7).

 3           On July 29, 2020, Petitioner filed the instant federal habeas petition. Petitioner appears to

 4 assert that the California Department of Corrections and Rehabilitation (“CDCR”) has

 5 miscalculated his earliest possible release date due to confusion regarding his concurrent

 6 sentences and credits not being applied properly. Additionally, Petitioner also appears to argue

 7 that he may be entitled to an earlier release in light of the “cruel and unusual” living conditions

 8 arising from the COVID-19 pandemic and “unconstitutional lack of social distancing.” (ECF No.

 9 1 at 3). Petitioner seeks “a federal injunction and a stay on [Petitioner’s] state criminal

10 proceedings due to living in cruel and unusual punishment corona virus overcrowding.” (ECF

11 No. 1 at 6).

12                                                        II.

13                                                 DISCUSSION

14           Rule 4 of the Rules Governing Section 2254 Cases requires preliminary review of a

15 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

16 to file a response, if it “plainly appears from the petition and any attached exhibits that the

17 petitioner is not entitled to relief in the district court . . . .”

18           In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court held that when there is a

19 pending state criminal proceeding, federal courts must refrain from enjoining the state
20 prosecution absent special or extraordinary circumstances. 401 U.S. at 45. Extraordinary

21 circumstances include “cases of proven harassment or prosecutions undertaken by state officials

22 in bad faith without hope of obtaining a valid conviction,” or situations “where irreparable injury

23 can be shown.” Brown v. Ahern, 676 F.3d 899, 903 (9th Cir. 2012) (internal quotation marks

24 omitted) (quoting Carden v. Montana, 626 F.2d 82, 84 (9th Cir. 1980)). The Ninth Circuit has

25 interpreted Younger to mean that “only in the most unusual circumstances is a defendant entitled

26 to have federal interposition by way of injunction or habeas corpus until after the jury comes in,
27 judgment has been appealed from and the case concluded in the state courts.” Drury v. Cox, 457

28 F.2d 764, 764–65 (9th Cir. 1972), overruled in part as recognized in Page v. King, 932 F.3d 898,


                                                           2
            Case 1:20-cv-01043-NONE-EPG Document 7 Filed 09/08/20 Page 3 of 4


 1 905 (9th Cir. 2019) (“Additionally, we issued Drury prior to the Supreme Court’s decision in

 2 Gerstein, which, as noted, expressly held that Younger abstention was not appropriate where the

 3 petitioner claims that the state has not provided appropriate pretrial probable cause procedures.

 4 To the extent that Drury stands for the opposite proposition, it has been overruled.”).

 5            Here, Petitioner seeks “a federal injunction and a stay on [his] state criminal

 6 proceedings.” (ECF No. 1 at 6). Petitioner’s appeal regarding his second-degree robbery

 7 conviction is currently pending in the California Court of Appeal. People v. Brown, No.

 8 E074151 (Cal. Ct. App. filed Nov. 21, 2019).2 Petitioner has not made any showing of

 9 extraordinary circumstances that would render abstention inappropriate. There are no allegations

10 of proven harassment or that Petitioner’s prosecutions were undertaken by state officials in bad

11 faith without hope of obtaining a valid conviction. To the extent that Petitioner argues that

12 COVID-19 is an extraordinary circumstance, Petitioner has not demonstrated that it constitutes a

13 situation where irreparable injury can be shown.3 Accordingly, the Court should abstain from

14 interfering with the state judicial process, and the petition should be dismissed.4

15                                                            III.

16                                       RECOMMENDATION & ORDER

17            Accordingly, the undersigned HEREBY RECOMMENDS that that the petition for writ

18 of habeas corpus be dismissed without prejudice.

19
20   2
       Appellate Case Information, California Courts, http://appellatecases.courtinfo.ca.gov (search by “Case Number”
     for “FWV18004486”) (last updated Aug. 6, 2020). See Worthy v. Hartley, 2010 WL 1339215, *3 n.2 (E.D. Cal.
21   Apr. 2, 2010) (“[T]he internet website for the California Courts, containing the court system's records for filings in
     the Court of Appeal and the California Supreme Court are subject to judicial notice.”).
22
     3
       For example, the petition contains only vague and conclusory assertions that the conditions in his facility are “cruel
     and unusual” and that there is an “unconstitutional lack of social distancing,” but does not contain any factual
23   allegations regarding how this Court’s failure to intervene will result in irreparable injury.
     4
       The Court notes that it appears Petitioner may be attempting to challenge his conditions of confinement as
     unconstitutional. Such claims may be more appropriately alleged in civil actions pursuant to 42 U.S.C. § 1983,
24
     which “creates a private right of action against individuals who, acting under color of state law, violate federal
     constitutional or statutory rights.” Hall v. City of Los Angeles, 697 F.3d 1059, 1068 (9th Cir. 2012) (internal
25   quotation mark omitted) (quoting Devereaux v. Abbey, 263 F.3d 1070, 107 (9th Cir. 2001)). See Preiser v.
     Rodriguez, 411 U.S. 475, 499 (1973) (“[A] § 1983 action is a proper remedy for a state prisoner who is making a
26   constitutional challenge to the conditions of his prison life.”). The Court further notes that habeas corpus and
     prisoner civil rights actions differ in a variety of respects, such as filing fees, exhaustion requirements, and
27   restrictions on future filings (e.g., the Prison Litigation Reform Act’s three-strikes rule). This dismissal would not
     preclude Plaintiff from filing such a claim in the future, and this Court takes no position on the merits of such a
28   claim.


                                                                3
           Case 1:20-cv-01043-NONE-EPG Document 7 Filed 09/08/20 Page 4 of 4


 1          Further, the Clerk of Court is DIRECTED to randomly assign a District Court Judge to

 2 the present matter and to send Petitioner a prisoner civil rights complaint form.

 3          This Findings and Recommendation is submitted to the assigned United States District

 4 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

 5 Rules of Practice for the United States District Court, Eastern District of California. Within

 6 THIRTY (30) days after service of the Findings and Recommendation, Petitioner may file

 7 written objections with the court and serve a copy on all parties. Such a document should be

 8 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned

 9 United States District Court Judge will then review the Magistrate Judge’s ruling pursuant to 28

10 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within the specified

11 time may waive the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d

12 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

13
     IT IS SO ORDERED.
14

15      Dated:    September 8, 2020                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     4
